

117 HR 4530 IH: Federal Trade Commission Technologists Act of 2021
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4530IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. McNerney introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the Office of Technologists within the Federal Trade Commission.1.Short titleThis Act may be cited as the Federal Trade Commission Technologists Act of 2021.2.Establishment of the Office of Technologists(a)Office of TechnologistsNo later than 180 days after the date of enactment of this Act, the Federal Trade Commission shall establish within the Commission the Office of Technologists to advise the Commission on technology matters, including the Commission’s use of technology, technical aspects of law enforcement actions, and technology policy recommendations.(b)PersonnelThe Commission shall appoint at least 25 technologists to the Office.(c)Technologist definedThe term technologist means an individual with training and expertise regarding the state of the art in information technology, information security, network security, software development, computer science, and other related fields and applications.(d)Authorization of appropriationThere is authorized to be appropriated such sums as necessary to carry out the requirements of this Act.